Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 1/4/2021.

As filed, claims 1, 8, 18, 24, 25, 33, and 35 are pending; claims 13, 37-41, 48, 53, and 73 are withdrawn; and claims 2-7, 9-12, 14-17, 19-23, 26-32, 34, 36, 42-47, 49-52, 54-72, and 74 are cancelled.


Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 1/4/2021, with respect to claims 1, 8, 18, 24, 25, 33, and 35, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 103(a) rejection of claims 1, 18, 24, 25, and 35 by Nasr is withdrawn per amendments/remarks.

The claim objection of claims 8 and 33 is withdrawn per amendments/remarks. 


Election/Restrictions
Because the Markush-type claim was determined to be free of prior art, claim 13  is rejoined and examined herein.  Accordingly, the election of species requirement is hereby withdrawn.

Claims 1, 8, 18, 24, 25, 33, and 35 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 37-41, 48, 53, and 73, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/25/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 40, the claim is dependent of claim 37, and it recites the word, “salt”, at the end of the claim, and it is unclear to the Examiner whether such salt is pertained to the salt of the compound of claim 1. The Examiner finds such salt is also missing in claim 37, and only the compound of claim 1 is recited in claim 37.  Accordingly, the metes and bounds of claim 40 is unclear, which rendered this claim indefinite.

Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).

Claims 40 and 73 are rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or 

(a)	Regarding claim 40, the claim is dependent upon claim 37.  The subject matter in claim 37 is drawn to a method of modulating activity of a human toll-like receptor via a compound of claim 1.  The subject matter in claim 40 is drawn to a limited embodiment the abovementioned method.  
The scope of claim 40 is broader than scope of claim 37 because claim 40 includes the word, “salt”, wherein the recitation of such salt is missing and outside the scope of claim 37.  Because the scope of claim 40 is broader than claim 37, the claim fails to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 40 is commensurate with the scope of claim 37.


(b)	Regarding claim 73, the claim is dependent upon claim 37.  The subject matter in claim 37 is drawn to a method of modulating activity of a human toll-like receptor via a compound of claim 1.  The subject matter in claim 73 is drawn to a limited embodiment the abovementioned method.  
The scope of claim 73 is broader than scope of claim 37 because claim 73 includes the phrase, “a salt thereof”, wherein the recitation of such salt is missing and outside the scope of claim 37.  Because the scope of claim 73 is broader than claim 37, the claim 
The Examiner suggests that the claims be amended in a manner such that the scope of claim 73 is commensurate with the scope of claim 37.

Claim Objections
Claims 33 and 73 are objected to because of the following informalities:  
a)	Regarding claims 33 and 73, the claims are not in proper form because it failed to recites in alternative.   For example, the word, -- or --, is missing before the recitation of the last structure.
Appropriate correction is required.

Allowable Subject Matter
Claims 1, 8, 13, 18, 24, 25, 35, 37-39, 41, 48, and 53 are allowed.

Conclusion
Claims 40 and 73 are rejected.
Claims 1, 8, 13, 18, 24, 25, 35, 37-39, 41, 48, and 53 are allowed.
Claims 33 and 73 are objected.
Claims 2-7, 9-12, 14-17, 19-23, 26-32, 34, 36, 42-47, 49-52, 54-72, and 74 are cancelled.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PO-CHIH CHEN/Primary Examiner, Art Unit 1626